Citation Nr: 0505942	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right tibia 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 3, 2001, to June 
22, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In connection with this appeal, the appellant testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in August 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for a right knee, right 
tibia, and right ankle disorder.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA has since issued regulations consistent with this 
law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 
19.9 (2004).  Among other things, the VCAA heightens VA's 
duty to assist and duty to notify claimants of the type of 
evidence needed to substantiate any claims.  VA must inform 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
of that information and evidence VA will seek to obtain, and 
(3) which of it the claimant is expected to provide, and (4) 
to provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, VA has not notified the veteran that he should 
provide any evidence in his possession that pertains to the 
claim.  The RO must provide the requisite notice on remand.

Review of the service medical records reflects that the 
veteran received treatment for complaints of bilateral knee 
pain, bruising and rubbing of boots to outside of both legs 
and ankles, and swollen and "purple" feet.  These records 
include a May 2001 Memorandum which notes that the veteran 
had bilateral lower extremity overuse and was a poor 
candidate for rehabilitation due to her poor physical 
conditioning.  

During her August 2004 hearing before the undersigned, the 
veteran reported that she had sought emergency room treatment 
at Adell Memorial Hospital for her right leg complaints on 
several occasions after separation from service.  She further 
reported that she had been seen at Dell County Hospital and 
also by her family physician and a Dr. S for her claimed 
disorders.  On remand, the RO should attempt to obtain 
treatment records from these healthcare providers.  
In February 2002, the appellant provided written consent to 
release information to VA for Valdosta Medical Center where 
she reported receiving treatment for right leg pain in 2001.  
Although the RO requested copies of the veteran's treatment 
records from this facility, a response with respect to this 
request is not contained in the claims file.  Accordingly, 
another attempt to obtain copies of the veteran's treatment 
records pertaining to her right leg complaints is warranted.  
See 38 C.F.R. § 3.159(c)(1) (2004).

The Board notes that VA's duty to assist the veteran 
includes, in appropriate circumstances, an examination or 
medical opinion, as indicated.  38 C.F.R. § 3.159.  Since the 
evidence suggests the presence of a current right leg 
disability and evidence of treatment for right lower 
extremity pain in service, a medical examination to determine 
the nature and etiology of her right lower extremity 
complaints is warranted.

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO must notify the veteran that 
she should provide any evidence in her 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2004).  

 2.  The RO should request that the 
veteran provide the full names, 
addresses, and approximate dates of 
treatment at Dell County Hospital, Adell 
Memorial Hospital, and by Dr. S and her 
family physician.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant.  

 3.  The RO must also again attempt to 
obtain medical records from the Valdosta 
Medical Center, after obtaining an 
updated authorization from the veteran, 
if one is necessary.   All records 
obtained should be associated with the 
claim file.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee, right tibia, 
and right ankle disorders found.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current impairment of 
the right knee, right tibia, and/or right 
ankle are related to the bilateral lower 
extremity complaints for which the 
veteran was treated during service.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	S. S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



